In an action pursuant to section 29 of the Workmen’s Compensation Law, by the City of New York, a self-insured workmen’s compensation carrier, as subrogee of an injured employee’s third-party action against the personal representative of the decedent who allegedly caused said employee’s injuries, the plaintiff appeals: (a) from an order of the Supreme Court, Kings County, dated September 22, 1958, granting defendant’s motion to dismiss the complaint for lack of prosecution; (b) from the judgment, dated September 29, 1958, entered thereon; and (e) from an order of said court, dated February 27, 1959, denying plaintiff’s motion for the resettlement of the said order of dismissal so as to amend the recitals therein. Orders and judgment affirmed, without costs. No opinion. Beldock, Acting P. J., TJghetta, Kleinfeld, Pette and Brennan, JJ., concur. [15 Misc 2d 556.]